         CASE 0:21-cv-01015-PJS-DTS Doc. 61 Filed 08/25/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
 MY PILLOW, INC.,
                Plaintiff,                                Case No. 21-cv-01015
          vs.
 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., and
 DOMINION VOTING SYSTEMS
 CORPORATION,
                Defendants.
  and
 MICHAEL J. LINDELL,
                Plaintiff,
          vs.
                                                          Case No. 21-cv-01332
 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., DOMINION
 VOTING SYSTEMS CORPORATION,
 SMARTMATIC USA CORP.,
 SMARTMATIC INTERNATIONAL
 HOLDING B.V., and SGO
 CORPORATION LIMITED,
                Defendants.
                        ORDER TO TRANSFER CASES
                   TO THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

        The above-entitled matter came before The Honorable Patrick J. Schiltz, United

States District Court Judge, on August 24, 2021, on Defendants’ Unopposed Motions to

Transfer Cases to the United States District Court for the District of Columbia. The

Court, on review of the record in these cases and the parties’ stipulation, finds that

transfer is appropriate pursuant to 28 U.S.C. § 1404. The Court therefore ORDERS that:
          CASE 0:21-cv-01015-PJS-DTS Doc. 61 Filed 08/25/21 Page 2 of 2




     1.       My Pillow, Inc. v. US Dominion, Inc., et al., Case no. 21-cv-01015, and
              Lindell v. US Dominion, Inc. et al., Case no. 21-cv-01332, shall be
              transferred to the United States District Court for the District of Columbia;

     2.       The parties’ stipulations and reservations of rights set forth in the Stipulation
              to Transfer Cases to the District of the District of Columbia, attached as
              Exhibit A, shall be binding upon the parties.

     3.       This Order does not constitute any waiver on the part of the Dominion
              Defendants or the Smartmatic Defendants to challenge the above captioned
              actions on any grounds, including, but not limited to, under Rule 12(b)(6).

     4.       This Order is based on the parties’ stipulation as to the transfer of the cases
              to the District of the District of Columbia and shall not be construed as a
              finding that transfer is appropriate under 28 U.S.C. 1404, nor can this Order
              be construed as the law of the case or be used as collateral estoppel in the
              event of a motion to transfer the cases back to the District of Minnesota.



                                                     BY THE COURT:



Dated:       August 25, 2021
                                                     Patrick J. Schiltz
                                                     United States District Judge




                                                2
